EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given after an initial interview to discuss details with Jose R. Mata on July 21, 2022, an email exchange on July 25, 2022, and a follow-up phone discussion also on July 25, 2022.

The application has been amended as follows: 

1.	(CURRENTLY AMENDED) A rodent kill trap comprising:
a handle;
at least a first leg and a second leg that are at least one of  fixedly attached to or integral with the handle and that are configured to be positioned via the handle, wherein the first leg and the second leg are configured to stand the rodent kill trap in a standing position 
first and second points for penetrating ground, the ground being the surface; or
one or more bases for supporting the first and second legs on the surface;
at least a first crossmember and a second crossmember that is parallel to the first crossmember, the first crossmember and the second crossmember being coupled with and extending between the first leg and the second leg, the first crossmember being closer to the handle than the second crossmember;
a trigger rotatably coupled with the first crossmember, the trigger including at least a length of the trigger extending away from the first crossmember, wherein the length of the trigger is configured to hang freely from the first crossmember with a distal end of the length of the trigger positioned above the surface when the rodent kill trap is in the standing position;
a hammer rotatably coupled with the second crossmember and in engaging contact with a bias mechanism that resists rotation of the hammer about the second crossmember; and
a sear as part of the trigger configured for being braced against the hammer in a cocked position in which the hammer is rotated about the second crossmember in opposition to the bias mechanism and wherein if the length of the trigger is engaged by a rodent the sear is configured to be dislodged from the hammer thereby releasing the hammer to rotate in an arc to strike the rodent.

2.	(CURRENTLY AMENDED) The rodent kill trap of claim 1, wherein the handle has a diameter that is at least twice a diameter of at least the first leg, and wherein the handle is at least indirectly coupled with the hammer and is thereby configured via the indirect coupling  to receive a momentum of the hammer when the hammer swings about the second crossmember.

5.	(CURRENTLY AMENDED) The rodent kill trap of claim 1, wherein the handle is composed at least partly of steel[[.]], and
wherein the handle is at least one of fixedly coupled with or integral with an end of the first leg and an end of the second leg. 

16.	(CURRENTLY AMENDED) The rodent kill trap of claim 1, wherein the hammer rotatably coupled with the second crossmember and in engaging contact with [[a]]the bias mechanism that resists rotation of the hammer about the second crossmember comprises:
the hammer rotatably coupled with the second crossmember and in engaging contact with at least one of a single torsion spring or a double torsion spring that resists rotation of the hammer about the second crossmember, the hammer including at least a hammer base that is rotatably affixed to the second crossmember, a hammer shaft, a cocking lever configured for gripping by a user, and a hammer head for engaging the sear and for striking [[a]]the rodent.

19.	(CURRENTLY AMENDED) A rodent kill trap comprising:
a handle;
at least a first leg and a second leg with at least a first point and a second point, with the at least the first leg and the second leg being at least one of  fixedly attached to or integral with the handle, the first leg and the second leg being configured to be driven into ground via the handle, the first point and the second point to stand the rodent kill trap in a standing position;
at least a first crossmember and a second crossmember, the second crossmember being parallel to the first crossmember, and the first crossmember and the second crossmember being coupled with and extending between the first leg and the second leg, the first crossmember being closer to the handle than the second crossmember;
a trigger rotatably coupled with the first crossmember, the trigger including at least a sear, and the trigger further including at least a trigger-wire at least one of coupled with or integral with the sear and that is extending away from the first crossmember, wherein the trigger-wire is configured to hang freely from the first crossmember with a distal end of the trigger-wire positioned above the ground when the rodent kill trap is in the standing position; and
a hammer rotatably coupled with the second crossmember and in engaging contact with at least one or more torsion springs that resist rotation of the hammer about the second crossmember; and
wherein the sear is configured for being braced against the hammer in a cocked position in which the hammer is rotated about the second crossmember in opposition to the one or more torsion springs and wherein if the trigger-wire is engaged by a rodent the sear is configured to be dislodged from the hammer thereby releasing the hammer to rotate in an arc to strike the rodent.

20.	(CURRENTLY AMENDED) A rodent kill trap comprising:
a handle;
one or more bases configured with 
at least a first leg and a second leg having, respectively, at least a first end and a second end, the first end and the second end being at least one of coupled with or integral with the one or more bases, the first leg and the second leg being at least one of coupled with or integral with the handle, and the trap being configured to be gripped by the handle to place the one or more flat sides of the one or more bases on the flat surface with the rodent kill trap in a standing position on the flat surface;
at least a first crossmember and a second crossmember, the second crossmember being parallel to the first crossmember, the first crossmember and the second crossmember being coupled with and extending between the first leg and the second leg, the first crossmember being closer to the handle than the second crossmember;
a trigger rotatably coupled with the first crossmember, the trigger including at least a sear, and the trigger further including at least a trigger-wire that is at least one of coupled with or integral with the sear and extending away from the first crossmember, wherein the trigger-wire is configured to hang freely from the first crossmember with the distal end of the trigger-wire positioned above the flat surface when the rodent kill trap is in the standing position; and
a hammer rotatably coupled with the second crossmember and in engaging contact with at least one or more torsion springs that resist rotation of the hammer about the second crossmember; and
wherein the sear is configured for being braced against the hammer in a cocked position in which the hammer is rotated about the second crossmember in opposition to the one or more torsion springs and wherein if the trigger-wire is engaged by a rodent the sear is configured to be dislodged from the hammer thereby releasing the hammer to rotate in an arc to strike the rodent.

21.	(CURRENTLY AMENDED) The rodent kill trap of claim 1, wherein:
the hammer is a single hammer; 
a diameter of the handle is at least twice a diameter of either the first leg or the second leg; and
	the handle is at least indirectly coupled with the hammer at least in part via the first leg and 

22.	(CURRENTLY AMENDED) The rodent kill trap of claim 1, wherein the [[a]] sear as part of the trigger configured for being braced against the hammer in [[a]] the cocked position in which the hammer is rotated about the second crossmember in opposition to the bias mechanism and wherein if the length of the trigger is engaged by [[a]]the rodent the sear is configured to be dislodged from the hammer thereby releasing the hammer to rotate in [[an]]the arc to strike the rodent comprises:
wherein when the first leg and the second leg are in the standing position, the sear is configured to be dislodged from the hammer thereby (1) releasing the hammer to rotate in [[an]]the arc toward the surface to strike the rodent and (2) causing the length of the trigger to rotate upward in another arc away from the surface.

23. 	(CURRENTLY AMENDED) The rodent kill trap of claim 2, wherein the handle is indirectly coupled with the hammer via the hammer being directly attached to the first leg and to the second leg, the first leg and the second leg being directly attached to a second crossmember, and the hammer being rotatably coupled with the second crossmember.



Reasons for Allowance
Claims 1-6, 9, 11-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Although the references of record show the features to those of applicant’s rodent kill trap, the prior art fails to teach or make obvious the invention of claims 1, 19, and 20. 
Regarding claims 1, 19, and 20, Morrow (US 2060947) discloses a rodent kill trap that is missing the trigger and sear as claimed. Van Meter (US 1347310) discloses a similar rodent kill trap as the claimed invention. However, Van Meter lacks the handle, first leg and second leg as claimed. The addition of all the limitations of claims 1, 19, and 20 in combination are non-obvious, however. The examiner has determined that combining Morrow and Van Meter results in the use of impermissible hindsight.   

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLY W. LYNCH whose telephone number is (571)272-5552. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm, Eastern Time, alternate Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter M Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARLY W. LYNCH/Examiner, Art Unit 3643                                                                                                                                                                                                        
/PETER M POON/Supervisory Patent Examiner, Art Unit 3643